       Case 9:19-cv-00047-DLC Document 57 Filed 10/09/19 Page 1 of 10



                IN THE UNITED STATES DISTRICT COURT
                                                                    FILED
                    FOR THE DISTRICT OF MONTANA                      OCT 09 2019
                         MISSOULA DIVISION
                                                                     Clerk, U.S Courts
                                                                     District Of Montana
                                                                     Missoula Division



 HELENA HUNTERS AND
 ANGLERS ASSOCIATION, and                       CV 19-47-M-DLC
 MONTANA WILDLIFE
 FEDERATION,                                    (Consolidated with Case No.
              Plaintiffs, and                   CV 19-106-M-DLC)

 ALLIANCE FOR THE WILD
 ROCKIES, and NATIVE                             ORDER
 ECOSYSTEM COUNCIL

              Consolidated Plaintiffs,

        vs.

 LEANNE MARTEN, in her official
 capacity; UNITED STATES FOREST
 SERVICE; UNITED STATES
 DEPARTMENT OF AGRICULTURE,

              Federal Defendants, and

 STATE OF MONTANA, and
 MONTANA BICYCLE GUILD

              Defendant-Intervenors

      On August 13, 2019, Plaintiffs Alliance for the Wild Rockies ("AWR") and

Native Ecosystem Council ("NEC") filed a Motion for Preliminary

Injunction/Temporary Restraining Order (Doc. 24) supported by the declaration of



                                         -1-
         Case 9:19-cv-00047-DLC Document 57 Filed 10/09/19 Page 2 of 10



Michael Garrity, the Executive Director of A WR. (Doc. 24-1.) For the following

reasons, Plaintiffs' Motion will be denied.

                                    BACKGROUND

        At issue is the United States Forest Service's Tenmile-South Helena Project

("Project" or "Tenmile Project") on the Lewis and Clark National Forest. The

Project is a vegetation management project that the Forest Service developed to

protect the City of Helena's municipal watershed and to improve conditions

relative to forest fire. This Project is underway. The Forest Service began

vegetation treatments in May of 2019 after awarding two salvage sales in March

2019.

        Plaintiffs assert that the Tenmile Project is unlawful because the Fish and

Wildlife Service ("the Service") failed to include a "detailed discussion of the

effects of the action" on grizzly bears in its Biological Opinion as required under

the Endangered Species Act ("ESA"). Plaintiffs also contend that the Tenmile

Project violates the National Forest Management Act because Project

implementation will increase road density levels above those authorized in the

Forest Plan to the detriment of grizzly bears.

                                     DISCUSSION

        "A preliminary injunction is an extraordinary remedy never awarded as of

right." Winter v. Nat. Res. Def Council, 555 U.S. 7, 24 (2008). Generally, a


                                          -2-
~   - - - - - -- --       -   - - - - - -- - -- -- - -- -- - -                      -




                   Case 9:19-cv-00047-DLC Document 57 Filed 10/09/19 Page 3 of 10



          petitioner seeking an injunction must show that ( 1) it is likely to suffer irreparable

          harm absent a preliminary injunction, (2) it is likely to succeed on the merits, (3)

          the balance of equities tips in its favor, and (4) an injunction is in the public

           interest. Id. at 20.

                  However, in ESA cases, the test is altered so that "the equities and public

           interest factors always tip in favor of the protected species." Cottonwood Envtl.

          Law Ctr. v. US. Forest Serv., 789 F.3d 1075, 1091-91 (9th Cir. 2015).

          Accordingly, the Court is satisfied that the balance of equities and public interest

           accrue in favor of a preliminary injunction in this ESA case. The Court will

          proceed to discuss whether Plaintiffs are likely to suffer irreparable harm absent a

          preliminary injunction.

                  This showing requires a petitioner to allege more than the mere possibility of

          harm; they must demonstrate that "irreparable injury is likely in the absence of an

           injunction." Winter, 555 U.S. at 22. Additionally, analysis of this element inquires

           into the timeframe of the litigation. A court must determine that a preliminary

           injunction is required to prevent the harm that will otherwise occur before the court

           is able to reach a conclusion on the merits. Id. at 21.

                  Plaintiffs allege that their members will suffer irreparable harm to their

           ability to "view, experience and utilize the area in [its] undisturbed state" if the

          Project is allowed to continue for the next few months. (Doc. 25 at 13.) They


                                                     -3-
        Case 9:19-cv-00047-DLC Document 57 Filed 10/09/19 Page 4 of 10



contend that the "area will be irreversibly degraded because once logging and

burning occurs, the Forest Service cannot put the trees back on the stumps or

unburn the trees[.]" (Id.)

      Federal Defendants argue that this allegation of harm is insufficient because:

(1) Plaintiffs' claim is undermined by their delay in filing this motion; (2) Plaintiffs

fail to allege any harm to an ESA-listed species; and (3) Plaintiffs' concerns

regarding the trees are unconvincing given that the Project primarily targets dead

or dying trees. (Doc. 3 6 at 15-19.)

      Turning to the first argument, Federal Defendants contend that Plaintiffs'

months-long delay in filing suit and further delay in seeking a preliminary

injunction until Project activities were well underway should be construed to

undercut their claim of imminent harm. (Doc. 36 at 15.) Indeed, numerous courts

have considered a delay to weigh against finding imminent irreparable harm.

Oakland Tribune, Inc. v. Chronicle Pub. Co., 762 F.2d 1374, 1377 (9th Cir. 1985)

("Plaintiffs long delay before seeking a preliminary injunction implies a lack of

urgency and irreparable harm[.]"); Lyda Enterprises, Inc. v. City ofLas Vegas, 745

F.2d 1211, 1213 (9th Cir. 1984) ("A delay in seeking a preliminary injunction is a

factor to be considered in weighing the propriety of relief.").

      Plaintiffs assert that the delay was due to difficulty in finding competent

legal counsel and any delay here is not comparable to the cases cited above


                                          -4-
        Case 9:19-cv-00047-DLC Document 57 Filed 10/09/19 Page 5 of 10



because this delay was a matter of months, whereas in those cases, the delay was

measured in years. (Doc. 40 at 7.) The Court is not convinced that the overall

length of delay is dispositive.

      Here, the entire time line of this litigation is on a smaller scale. In early

March 2019, the Forest Service advertised both the Scotty Salvage and Upper

Tenmile Salvage timber sales and mailed a copy of the advertisement to Plaintiffs.

Being experienced environmental litigants, Plaintiffs should have known of the

Project and its impending timeline in the spring. Ground operations began in late

June and early July. Although Plaintiffs could have filed suit when Helena

Hunters did in mid-March (see Doc. 1), they waited three months to file (see Doc.

16 at 3), and then another two months to seek emergency relief (see Doc. 24). The

delay of even a few months-significant months in terms of project

implementation-is a significant delay in the life of a timber sale operation. While

the Court is sympathetic to NEC's claim that it had difficulty finding counsel (Doc.

40-2 at 4), this difficulty does not negate the impression that if the need for a

preliminary injunction had been deemed essential in the spring, counsel could have

been found.

      The difference between the Court's view of the situation here and the

decision reached in Native Ecosystems Council v. Marten, 334 F. Supp. 3d 1124

(D. Mont. 2018) (where this Court overlooked the plaintiffs' ten-month delay when


                                          -5-
        Case 9:19-cv-00047-DLC Document 57 Filed 10/09/19 Page 6 of 10



the project was set to begin on July 1, 2018 and the plaintiffs did not file until two

weeks before) is simple: there the plaintiffs did, in fact, file before the project had

begun, and filed before the bulk of the seasonal work had begun. Here, Plaintiffs

filed at the conclusion of summer after the Project was well underway. The

Court's decision to halt the project now while the parties complete briefing on their

motions for summary judgment would only prevent that work scheduled for the

final weeks before snowfall brings much of the Project to its seasonal intermission.

      Delay alone, however, is not enough to deny Plaintiffs' motion. See Lyda

Enterprises, Inc, 745 F.2d at 1213 (construing a delay as merely one factor in a

larger analysis); see, e.g., Garcia v. Google, Inc., 786 F.3d 733, 746 (9th Cir. 2015)

(noting the delay but resolving the issue on other grounds). Federal Defendants

next argue that Plaintiffs cannot meet the standard for a preliminary injunction

because they have failed to allege that irreparable harm will befall the grizzly bear

before the court can issue its decision. (Doc. 36 at 19 (citing Native Ecosystems

Council v. Krueger, 40 F. Supp. 3d 1344, 1349 (D. Mont. 2014) (noting that

plaintiffs had not alleged any harm to wildlife) and Idaho Rivers United v. US.

Army Corps ofEng'rs, 156 F. Supp. 3d 1252, 1261 (W.D. Wash. 2015) (noting

that a preliminary injunction premised on an ESA claim required the plaintiffs to

"demonstrate a likelihood of irreparable harm to the Pacific lamprey").) Plaintiffs

argue that demonstrating harm to the species is not a prerequisite for a preliminary


                                          -6-
        Case 9:19-cv-00047-DLC Document 57 Filed 10/09/19 Page 7 of 10



injunction and that the Ninth Circuit has upheld an injunction on the same harms

alleged in this case. (Doc. 40 at 6-7.)

      Plaintiffs are correct that there is nothing inherently insufficient in an

aesthetic injury like the one advanced here. All. for the Wild Rockies v. Cottrell,

632 F.3d 1127, 1135 (9th Cir. 2011). In Cottrell, the Ninth Circuit determined that

A WR had demonstrated that its members' ability to "view, experience, and utilize"

the forest in its undisturbed state would be irreparably harmed in the absence of an

injunction. Id. However, Cottrell was not an ESA case. See id. at 1129-30.

      It is also true that this Court has not always required a plaintiff to

specifically assert an injury to the species in order to satisfy the irreparable harm

requirement. E.g., All. for Wild Rockies v. Marten, 253 F. Supp. 3d 1108, 1111 (D.

Mont. 2017). In Marten, this Court found that A WR's members' "recreational,

scientific, spiritual, vocational and educations interests" in viewing "the area in its

undisturbed state" would be harmed absent an injunction when the claim for relief

arose under the ESA. Id. at 11110-11. However, preventing harm to lynx and

their critical habitat was a chief reason the Court granted the injunction. Id. at

1115. The Court specifically noted that "the entire Project area is within

designated occupied and core lynx habitat, as well as lynx critical habitat ....

Because this Project is located at the heart of lynx habitat, any revisions to the




                                          -7-
        Case 9:19-cv-00047-DLC Document 57 Filed 10/09/19 Page 8 of 10



Lynx Amendment resulting from consultation could have profound repercussions

upon the species." Id.

      As these cases illustrate, the irreparable harm inquiry is flexible as

"environmental injury, by its nature, can seldom be adequately remedied by money

damages and is often permanent or at least of long duration, i.e. irreparable."

League of Wilderness Defs./Blue Mountains Biodiversity Project v. Connaughton,

752 F.3d 755, 764 (9th Cir. 2014) (quoting Lands Council v. McNair, 537 F.3d

981, 1004 (9th Cir. 2008) (en bane)). The Ninth Circuit has "never made a rule

that a plaintiff must challenge all related harms to maintain an ability to challenge

the harm that it views as the most serious." Id. at 765 (finding an irreparable harm

to the members' interest in the project area where an injunction was necessary to

stop the "logging of thousands of mature trees" in an ESA case). Nevertheless, the

harm prevented by entry of a preliminary injunction must legitimately relate to the

legal theory asserted in a case. Garcia, 786 F.3d at 744; Krueger, 40 F. Supp. 3d

at 1348-39.

      Here, Plaintiffs assert that an injunction is necessary to prevent logging so

that its members may enjoy the forest in a natural state. Plaintiffs do not allege

that the Project will irreparably harm their members' ability to view or enjoy

grizzly bears in the Project area. Cf Rockies v. Marten, No. CV-15-99-M-BMM,

2016 WL 6901264, at *6 (D. Mont. Nov. 22, 2016) (finding irreparable harm


                                         -8-
           Case 9:19-cv-00047-DLC Document 57 Filed 10/09/19 Page 9 of 10



under an ESA claim where plaintiffs asserted an injury to their members "interests

in looking for, viewing, studying, and enjoying ... lynx"). Plaintiffs do not assert

that grizzly bears or their habitat are likely to be irreparably harmed if the Project

is allowed to continue during the pendency of this litigation. 1 Nor can the Court

find evidence of ~rreparable harm to the species, given that the Tenmile Project is

located in a grizzly bear linkage zone (which is critical to the species survival in

the long term) but the Project's impacts are alleged to cause only short term

disruption. (Doc. 25 at 19.)

       Finally, because the Project primarily targets dead or dying trees, the

irreparable harm asserted in this case-that "once logging and burning occurs, the

Forest Service cannot put the trees back on the stumps or unburn the trees"-is not

overly compelling. At this point, an injunction would only prevent the Forest

Service from doing what will occur through natural forces in the next few years.

(Doc. 36 at 19.)

       In this case, the Court cannot find an allegation of irreparable harm that is

consistent with the legal theories asserted. Plaintiffs have, at best, alleged only the




       1
          Plaintiffs have already filed their motions for summary judgment. (See Docs. 43 and
55). Federal Defendants cross-motion and response to Plaintiffs' motions are due on November
15, 2019. (Doc. 20.) Plaintiffs' consolidated response and reply is due on December 20, 2019.
(Id.) This matter will be fully briefed and ready for a hearing by January 17, 2020. (Id.) All of
this is to say that the Court will render its decision before work begins again in the spring.
                                               -9-
       Case 9:19-cv-00047-DLC Document 57 Filed 10/09/19 Page 10 of 10



possibility of harm, which is not sufficient for this Court to issue the

"extraordinary remedy" that is a preliminary injunction.

      Having found that Plaintiffs fail to establish a likelihood of irreparable harm,

the Court need not address the remaining factor. Garcia, 786 F.3d at 746.

      IT IS ORDERED that Plaintiffs' Motion for Preliminary Injunction (Doc.

24) is DENIED.

      DATED this q U. day of October, 2019.




                                                Dana L. Christensen, Chief Judge
                                                United States District Court




                                         -10-
